 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

SEAN DONAHUE,
Plaintiff, NO. 3:19-CV-1859
v. (JUDGE CAPUTO)
UNITED STATES DEPARTMENT
OF LABOR, et ai., : (MAGISTRATE JUDGE CARLSON)
Defendants.

 

NOW, this f# day of November, 2019, upon consideration of the Report and
Recommendation of Magistrate Judge Martin C. Carlson (Doc. 5) as well as Plaintiff’s
Objections (Doc. 6) and Amended Objections (Doc. 7) thereto, and reviewing the
uncontested portions of the Report and Recommendation for plain error and the
contested portions de novo, IT IS HEREBY ORDERED that:

(1) The Report and Recommendation (Doc. 5) is ADOPTED in part.

(2) The Complaint (Doc. 1) is DISMISSED without prejudice for failure to

comply with Rule 8 of the Federal Rules of Civil Procedure.!

(3) Plaintiff has twenty (20) days to file an amended complaint in

compliance with the Federal Rules of Civil Procedure as set forth in the
Report and Recommendation.
(4) The matter is RECOMMITTED to Magistrate Judge Carlson for further

proceedings.

 

A. Richard Caputo |
United States District Judge

 

Plaintiff does not specifically address Magistrate Judge Carlson’s conclusion that

the Complaint fails to comply with Rule 8 in his objections. Regardless, though, I
am in agreement with Magistrate Judge Carlson that the Complaint does not meet

the pleading requirements of Rule 8.

 

 

 

 
